ase

: LY-CV-

ocumen 7

ie

olorado Page Io

U.S. Postal Service™
CERTIFIED MAIL® RECEIPT

      
  

  
 
  

   
    

             

 

  
 
  

 

 

 

 

 

 

 

   
  

a Domestic Mail Only

“am For Ciera information, visit our web ite at www.usps.com®.
o Zé }

= 3

ru

m

oOo ic) $ he. Postmark
oO her Delivery § J i

Oo Signature Required $ 4 ne

oO ult Signature Restricted Delivery $ ye |
oO

rf

or

mu

- “ag Ot as

ca Ox aoe SO
oO d a or o Box No, = SAN

rm

Ci State; Zea®

 
 

=O Dut Ave
te dct

 

ere + ol
